



Exhibit 10.11
EXECUTION COPY




THIRD AMENDMENT TO EMPLOYMENT AGREEMENT
This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into
effective as of August 28, 2019, (the “Effective Date”) by and among American
Renal Management LLC, a Delaware limited liability company (the “Company”),
American Renal Holdings Inc., a Delaware corporation (“ARH”), and Syed T. Kamal,
a resident of the State of Florida (“Executive”).
W I T N E S S E T H
WHEREAS, the Company, ARH and Executive entered into that certain employment
agreement, dated March 22, 2010, as amended from time to time thereafter (the
“Agreement”); and
WHEREAS, the Company, ARH and Executive each desire to amend the Agreement as
provided below to reflect their agreement with respect to certain incentive
compensation and awards for 2019;
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Company, ARH and Executive each hereby agree to amend the
Agreement to reflect these changes, as follows:
1.
Definitions. Capitalized terms used and not otherwise defined in this Amendment
have the meanings given such terms in the Agreement.

2.
Amendments. The following provisions shall apply, and the Agreement shall be
deemed amended as of the Effective Date as follows:

(a)
Section 5.2(b) of the First Amendment to the Agreement shall be stricken and
replaced by the following:

Any Bonus that is payable pursuant to Section 5.2(a) shall be paid to Executive
(less applicable withholding taxes) only after delivery of final audited
financial statements for the ARH Group for the fiscal year to which the Bonus
relates.
(b)
Section 5.2 of the Agreement shall be amended by adding a paragraph (d), which
shall state the following:

Notwithstanding the foregoing, the Board considered it appropriate, and
Executive concurred, that Executive will voluntarily forego any Bonus to which
he would otherwise be entitled pursuant to this Section 5.2 for 2019. For the
avoidance of doubt, this Agreement does not preclude the Board from exercising
its discretion to award Executive a Bonus for 2019, under this Agreement or
otherwise, with the amount thereof, if awarded, to be determined in the sole
discretion of the Board. Executive hereby agrees that no decision pursuant to
this Section 5.2(d) shall constitute “Good Reason” or breach of the Agreement by
the Company, and any reference to “Bonus” in Section 7 with respect to 2019
shall be calculated at zero.


1

--------------------------------------------------------------------------------





(c)
Section 5.3 of the Agreement shall be amended by adding the following sentence
to the end of the paragraph:

Notwithstanding the foregoing, Executive voluntarily agrees that he has no
entitlement to any incentive stock options, nonqualified stock options, stock
appreciation rights, restricted stock or restricted stock units, or any other
equity-based award for 2019 under this Agreement or otherwise, and whether he
receives any of the foregoing and the amount thereof if awarded, shall be
determined in the sole discretion of the Board. Executive hereby agrees that no
decision pursuant to this Section 5.3 shall constitute “Good Reason” or breach
of the Agreement by the Company. For the avoidance of doubt, Executive
acknowledges that any grants of the foregoing after 2019 shall be in the sole
discretion of the Board, and the failure to make any such grants shall not
constitute “Good Reason” or breach of the Agreement by the Company.
3.
Amendment Governs in the Case of Conflict. In the event that any terms or
provisions of the Agreement conflict or are inconsistent with the terms and
provisions of this Amendment, the terms of this Amendment shall govern and
control.

4.
No Further Modification. Except as amended hereby, the Agreement remains
unmodified and in full force and effect.

[Signature Page Follows]






















2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company, ARH and Executive have executed this Amendment
effective as of the date first written above.


AMERICAN RENAL MANAGEMENT LLC
 
By:
/s/ Mark Herbers
 
Name:
Mark Herbers
 
Title:
Interim Chief Financial Officer

AMERICAN RENAL HOLDINGS INC.
 
By:
/s/ Mark Herbers
 
Name:
Mark Herbers
 
Title:
Interim Chief Financial Officer

SYED T. KAMAL
 
 
/s/ Syed Kamal
 
 
 
 
 
 







3